RECORD IMPOUNDED

                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-4816-16T4

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

TERRANCE P. HOUSTON,

     Defendant-Appellant.
___________________________

                    Submitted February 4, 2019 – Decided February 26, 2019

                    Before Judges Sumners and Mitterhoff.

                    On appeal from Superior Court of New Jersey, Law
                    Division, Mercer County, Indictment No. 09-07-0757.

                    Joseph E. Krakora, Public Defender, attorney for
                    appellant (Andrew R. Burroughs, Designated Counsel,
                    on the brief).

                    Angelo J. Onofri, Mercer County Prosecutor, attorney
                    for respondent (Randolph E. Mershon III, Assistant
                    Prosecutor, of counsel and on the brief).

PER CURIAM
      Defendant Terrance Houston appeals from the Law Division's order

denying his petition for post-conviction relief ("PCR") without an evidentiary

hearing. We affirm.

       We briefly summarize the relevant facts. On July 31, 2009, a Mercer

County grand jury returned an indictment charging defendant with: second-

degree sexual assault, N.J.S.A. 2C:14-2(b) (count one); second-degree sexual

assault, N.J.S.A. 2C:14-2(b) (count two); and second-degree endangering the

welfare of a child, N.J.S.A. 2C:24-4(a) (count three).       On June 24 2010,

defendant, represented by counsel, pleaded guilty to one count of third-degree

endangering the welfare of a child. The plea was part of a global plea agreement,

in which defendant also pleaded guilty to one count of third-degree resisting

arrest on a separate indictment (Indictment No. 09-07-0758) in exchange for

the State dismissing the remaining charges on both indictments and dismissing

two other indictments (Indictment Nos. 08-12-1117 and 09-03-0256) in their

entirety. Additionally, the State agreed to recommend a concurrent, custodial

sentence of five years and parole supervision for life ("PSL").

      On November 12, 2010, the sentencing judge imposed a five-year term

and applicable fines and penalties, in accordance with the plea agreement. On

June 8, 2011, the sentencing judge issued an amended judgment of conviction


                                                                         A-4816-16T4
                                       2
to reflect that defendant was sentenced to PSL, as called for by both the PSL

statute1 and the plea agreement.

       On May 29, 2015, defendant filed a pro se petition for PCR. On December

15, 2016, PCR counsel filed a supplemental brief in support of defendant's PCR

petition. On May 2, 2017, Judge Robert C. Billmeier heard oral argument on

defendant's PCR petition and rendered an oral decision denying PCR without an

evidentiary hearing.

       On appeal of the denial of PCR, defendant raises the following points for

our review:

              POINT I
              DEFENDANT      RECEIVED    INEFFECTIVE
              ASSISTANCE OF PLEA COUNSEL BECAUSE HE
              WAS COERCED INTO ACCEPTING A GLOBAL
              PLEA OFFER.

              POINT II
              THE PCR COURT ERRED WHEN IT FOUND
              DEFENDANT'S AMENDED SENTENCE WHICH
              IMPOSED PAROLE SUPERVISION FOR LIFE WAS
              LEGAL.

              POINT III
              AS THERE ARE GENUINE ISSUES OF MATERIAL
              FACTS IN DISPUTE, AN EVIDENTIARY HEARING
              WAS REQUIRED.



1
    N.J.S.A. 2C:43-6.49(a).
                                                                        A-4816-16T4
                                       3
      Having considered the record in light of the applicable legal principles,

we affirm for substantially the reasons expressed in Judge Billmeier's well-

reasoned oral opinion. We add only the following comments.

      In cases where the PCR court does not conduct an evidentiary hearing, we

review the PCR judge's determinations de novo. State v. Jackson, 454 N.J.

Super. 284, 291 (App. Div. 2018).       A PCR petitioner faces the burden to

establish the grounds for relief by a preponderance of the credible evidence.

State v. Goodwin, 173 N.J. 583, 593 (2002).

      To establish an ineffective-assistance-of-counsel claim, a convicted

defendant must demonstrate: (1) counsel's performance was deficient, and (2)

the deficient performance actually prejudiced the accused's defense. Strickland

v. Washington, 466 U.S. 668, 687 (1984); see also State v. Fritz, 105 N.J. 42,

58 (1987) (adopting the Strickland two-part test in New Jersey). To challenge

a guilty plea based on the ineffective assistance of counsel, a defendant must

demonstrate "that there is reasonable probability that, but for counsel's errors,

[the defendant] would not have pled guilty and would have insisted on going to

trial." State v. Nuñez-Valdéz, 200 N.J. 129, 139 (2009) (alteration in original)

(quoting State v. DiFrisco, 137 N.J. 434, 457 (1994)). A defendant must also

show that "a decision to reject the plea bargain would have been rational under


                                                                         A-4816-16T4
                                       4
the circumstances." Padilla v. Kentucky, 559 U.S. 356, 372 (2010); see also

State v. Maldon, 422 N.J. Super. 475, 486 (App. Div. 2011).

      Turning to defendant's first point, we find that defendant presents

insufficient evidence to support a prima facie claim that his plea counsel was

constitutionally ineffective and coerced him to plead guilty. As noted by the

PCR judge, defendant's certification offers "no details as to the nature of how

[plea counsel] coerced him . . . to enter into this global plea. And, in this

certification it does not indicate that [defendant] would have rejected the State's

global plea and demanded to proceed to trial had counsel not forced him to plead

guilty." Additionally, defendant represented to the court that he was not being

forced or threatened to enter into the plea. See Blackledge v. Allison, 431 U.S.
63, 74 (1977) ("Solemn declarations in open court carry a strong presumption

of verity."). For these reasons, we agree with the PCR judge that defendant's

claim that he was coerced by his counsel into pleading guilty lacks support in

the record.

      We also reject defendant's contention that the sentencing court erred by

issuing an amended judgment of conviction to reflect that defendant was

sentenced to PSL. Pursuant to Rule 3:21-10(b)(5), "[a] motion may be filed and

an order may be entered at any time . . . correcting a sentence not authorized by


                                                                           A-4816-16T4
                                        5
law including the Code of Criminal Justice." In interpreting Rule 3:21-10(b)(5);

the Supreme Court noted that a court's ability to correct an illegal sentence "is

not unlimited." State v. Schubert, 212 N.J. 295, 309 (2012). A court may not

"authorize an enlargement of the punishment after the sentence imposed had

been satisfied and the defendant discharged." Ibid. (quoting State v. Laird, 25
N.J. 298, 307 (1957)). Nonetheless, "[a]n illegal sentence that has not been

completely served may be corrected at any time without impinging upon double-

jeopardy principles." Ibid. (quoting State v. Austin, 335 N.J. Super. 486, 494

(App. Div. 2000)).

      In this case, the PSL statute requires that a defendant convicted of

endangering the welfare of a child be sentenced to PSL. 2 N.J.S.A. 2C:43-6.4(a).

Therefore, without PSL, defendant's sentence was illegal. See Schubert, 212
N.J. at 308-09. The sentencing court issued the amended judgment of conviction

to reflect that defendant was sentenced to PSL on June 8, 2011, but defendant

was not released from prison on parole until January 11, 2013. Thus, the

sentencing court correctly issued an amended judgment of conviction to correct

defendant's illegal sentence prior to defendant's completion of his custodial


2
  Additionally, at the plea hearing, defendant represented to the court that he
knew that he faced PSL as a component of his sentence and that he had reviewed
the official plea forms, which detailed PSL.
                                                                         A-4816-16T4
                                       6
sentence.   Cf. id. at 311-313 (holding that trial court improperly amended

judgment of conviction to add a sentence to community supervision for life

where defendant had completed his probationary sentence more than four years

before the court amended the judgment of conviction).

      For these reasons, the PCR judge appropriately exercised his discretion in

denying an evidentiary hearing, as defendant failed to establish a prima facie

basis for relief. See State v. Brewster, 429 N.J. Super. 387, 401 (App. Div.

2013) ("[W]e review under the abuse of discretion standard the PCR court's

determination to proceed without an evidentiary hearing."). The remaining

issues raised by defendant lack sufficient merit to warrant discussion in a written

opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                           A-4816-16T4
                                        7